IN THE COURT OF COMMON PLEAS
FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

CORR!NA FORAKER, )

Plaintiff, §

v. § C.A. No. CPU4-15-002214
JENNIFER RIFE and §
DAVE RIFE, )

Defendants. §

MEM()RANDUM OPINION & ORDER

Submitted: March 15, 2017
Decided: April 3, 2017

Brian S. Legum, Esq. Jennifer Rife, &
Kimmel, Carter, Roman, Peltz & O’Neill, P.A. Dave Rife

56 West Main Street, Plaza 273, 4th Fl. 105 Willow Tree Lane
Newark, DE 19702 Newark, DE 19702
Attorneysfor Plaintiff Pro se Defendants

WELCH, J.

This case concerns a dog bite that resulted in personal injury to the Plaintiff.
Both parties appeared for trial before the Court on March 15, 2017. The Court
reserved its decision. This is the Court’s Final Memorandum Opinion and Order
after consideration of the pleadings, oral and documentary evidence submitted at
trial, arguments made at trial, and the applicable law.

The Court notes, preliminarily, that it is sympathetic to Defendants Jennifer
and Dave Rife, as strict liability prevents, except for the statutory exception, Which
is not applicable there, the Court from considering Defendants’ responsible
ownership and control of their dog. Nevertheless, as the Court is bound by the
controlling statute, the Court enters judgment in favor of Plaintiff Corrina Foraker
in the amount of $5,821.87 plus costs for the following reasons.

I. M

Based on the testimony and evidence presented at trial, the Court finds the
relevant facts to be as follows.

On May 3l, 2014, Defendants’ senior Rottweiler, Daisy, bit Plaintiff’ s left
hand When Plaintiff attempted to pet Daisy after arriving at Defendants’ property
to pick up her daughter.l Plaintiff and Defendants live in the same neighborhood,
approximately ten minutes from each other. For several months prior to this

incident, Plaintiff’ s daughter, Hailey Foraker, and Defendants’ daughter, Rebecca

 

1 Plaintiff is an adult female in her early forties. See Plaintiff’s Exhibit l; Defendants’ Exhibit 3.
2

Rife, were friends and spent significant time at each other’s homes.2 Hailey
testified that she had been to “Becca’s” home “too many times to count.”
Normally, Plaintiff would call Hailey to notify her that Plaintiff was leaving and
walking to Defendants’ home to take Hailey home. When Plaintiff arrived,
Plaintiff often interacted with Daisy and Defendants’ second dog, Honey, an
American Pitbull Terrier puppy. Plaintiff testified that neither dog had so much as
growled at her prior to this incident

On May 30, 2014, Hailey spent the night at Defendants’ home.3 On May 3l,
2014, Plaintiff called Hailey and told her Plaintiff was coming over to take her
home. When Plaintiff arrived at Defendants’ mobile home, she was warmly
greeted by Honey who was leashed and sitting on the front of the mobile home’s
porch.

Since Plaintiff was aware that Daisy often slept towards the back of the
porch, Plaintiff called out “Daisy” so she would not be startled when Plaintiff
walked around her.4 After Plaintiff called her name, Daisy came out from under

the steps and Plaintiff attempted to pet her. When Plaintiff extended her left hand

 

2 Both Hailey, who is thirteen years- -old, and Rebecca, who is twelve years-old, were qualified as
competent mino1s piior to testifying
3 Plaintiff testified that she allowed Hailey to spend the night because the families anticipated
spending part of Memoiial Day weekend together.

4The porch was attached to the side of Detendants’ mobile home. While Defendants’ black-and-
white cellphone pictures are blurry, they evidence three wooden steps with space behind the
steps that are sealed off from the right by a white, plastic siding with an attached guardrail. See
Defendants’ Exhibit l.

to pet Daisy, who was also leashed, Daisy bit into Plaintiff s hand, and Plaintiff
began screaming for help. She tried to pull away, but Daisy “would not let go,”
and instead began pulling Plaintiff back toward the porch steps. Plaintiff was
fearful that she had lost a finger. Because Defendants and their son were playing
horseshoes and Hailey and Rebecca were swinging on a tire rope in Defendants’
backyard, no one immediately responded.

When Defendants arrived in their front yard, Daisy released Plaintiff”s hand
which was bleeding profusely. Defendants’ son went to retrieve ice for Plaintiff’ s
hand while Defendant-Jennifer grabbed some paper towels. After wrapping the
wound, Defendant-Jennifer drove Plaintiff to a nearby Medical Express in Newark.
Plaintiff’ s hand was cleaned and sutured at the Medical Express on the day of the
incident.5 Plaintiff had a follow-up appointment at Medical Express on June 2,
2014 when the sutures were removed and Plaintiff was informed that she would
need surgery; however, after visiting a surgeon, physical therapy was instead
prescribed.6 Plaintiff testified that she attended physical therapy three times a
week from June 2014 to January 2015 in order to regain feeling in her hand.7 After

several months of physical therapy, Plaintiff was able to curl her fingers into a fist.

 

5 Plaintiff provided clear pictures of the suture on the day of the incident. See Plaintiff’s Exhibit
2.

6 See Defendants’ Exhibit 2.

7 See Plaintier Exhibit 3.

To this day, Plaintiff is unable to extend one of her fingers completely straight and
a permanent scar remains.

Because Plaintiff viewed Daisy’S attack as an isolated incident, Hailey and
Rebecca continued to spend time together, but Plaintiff advised Hailey to be
cautious when she stayed at Rebecca’s home. While Plaintiff picked Hailey up
less frequently from Defendants’ home, Plaintiff testified that she trusted
Defendants to protect Hailey from a similar incident. Likewise, Plaintiff testified
that Daisy had not had any similar outbursts since the incident. Plaintiff and
Defendants’ cordial relationship continued until Plaintiff began receiving medical
bills for her treatment. After receiving several medical bills, Plaintiff called
Defendants and asked if they would cover her medical co-payments since
insurance paid her remaining medical costs. Defendants refused, challenging
Plaintiff to sue them if she wanted them to pay.

II. Standard of Review

As trier of fact, the Court is the sole judge of the credibility of each fact
witness and any other documents submitted to the Court for consideration8 lf the
Court finds that the evidence presented at trial contains conflicts, it is the Court's

duty to reconcile these conflicts-if reasonably possible_in order to find

 

8 See Nat'l Grange Mul. lns. C0. v. Nelson F. Davis, Jr., et. al., 2000 WL 33275030, at *4 (Del.
Com. Pl. Feb. 9, 2000) (Welch, J.).

congruity.9 lf the Court is unable to harmonize the conflicting testimony, then the
Court must determine which portions of the testimony deserve more weight in its
final judgment.m In ruling, the Court may consider the witnesses’ demeanor, the
fairness and descriptiveness of their testimony, their ability to personally witness
or know the facts about which they testify, and any biases or interests they may
have concerning the nature of the case.ll

ln civil actions, the burden of proof is by a preponderance of the evidence.12
“The side on which the greater weight of the evidence is found is the side on which
the preponderance of the evidence exists.”13

III. Discussion
A. Credibility Distinctions

Defendants’ testimony was unpersuasive Defendant-Jennifer and Rebecca
testified that Rebecca was not a witness to the incident because she was next door,
spending the night at a childhood friend’s house. ln support of this narrative,
Rebecca testified on direct-examination that Hailey and she had never spent time

together. Defendants hypothesized, therefore, that Hailey was not at their house on

May 31, 2014.

 

9 See id.

10 See id.

“ see stare 11 Wes;;azi, 2003 wL 2355030, at *3 (Dei. com. Pi. Apr. 22, 2003).
'2 See G)'egory v. Fr'aze)', 2010 WL 4262030, at *l (Del. Com. Pl. Oct. 8, 201 0).
13 See ;eqynozds v. aeynotds, 237 A.2d 708, 711 (D@i. 1961).

6

Defendants’ rendition strikes the Court as problematic First, the First State
Animal Center & SPCA lncident Report, which Plaintiff and Defendants both

6

submitted into evidence, states that Plaintiff was bitten when she ‘was at the

”14 Prior to trial,

owners [Jennifer Rife’s] residence to pick up her daughter.
Defendants never disputed this line in the report. At trial, Defendant-Jennifer
stated that she had tried to correct the report when the SPCA officer visited her
property to check vaccine records; however, she could not provide an explanation
as to why the report was not corrected. Second, Defendants provide no alternative
explanation for why Plaintiff was visiting their mobile home on May 31, 2014.
Defendant-Jennifer simply reiterated that she did not know why Plaintiff was on
her property that day.

Defendants’ position is particularly difficult to accept when Hailey and
Rebecca had been friends for approximately four months prior to this incident, and
had spent a significant amount of time together. Moreover, Rebecca contradicted
her own testimony when she admitted on cross-examination that Hailey and she
had “hung out” on more than five occasions. Plus, Defendant-Jennifer

contradicted Rebecca’s testimony by noting that Plaintiff previously picked up

Hailey from Defendants’ home.

 

'4 See Plaintiff’s Exhibit l; Defendants’ Exhibit 3.
7

Not only did Defendants’ cursory questioning of Rebecca fail to offer
credible support for their position, but Defendants’ testimony also lacked the detail
and lucidity of the testimony provided during Plaintiff’s case-in-chief. Hailey’s
testimony was more believable because it was consistent Plaintiff’ s testimony
was more credible because it was detailed and imputed an air of sincerity. Plaintiff
had multiple opportunities to engage in hyperbole and place Defendants in a
negative light, yet, she insisted that the bite was a one-time incident. She also
testified that Defendants’ family aided her and transported her to the hospital after
the incident. Further, she did not omit the fact that she stayed at Defendants’ home
after arriving home from Medical Express, and remained friendly with them until
she requested assistance from Defendants in paying her co-payments. When
juxtaposed with Defendants’ testimony during their case-in-chief, Plaintiff’ s
candid exposition is particularly credible.

B. LegalAnalysis
Enacted in the late 1990s, the “Dog Bite Statute” supplanted the general

protections of the premises guest statute and was intended to curb the rising level

5

of dog attacks by “vicious” dogs.l The 139th Delaware General Assembly was

understandably concerned with protecting “innocent people” from dog attacks.16
Delaware law 9 Del. C. § 913, which was the applicable version during this
incident,]7 states:

The owner of a dog is liable in damages for any injury, death or loss
to person or property that is caused by such dog, unless the injury,
death or loss was caused to the body or property of a person who, at
the time, was committing or attempting to commit a trespass or other
criminal offense on the property of the owner, or was committing or
attempting to commit a criminal offense against any person, or was
teasing, torrnenting or abusing the dog.]8

As indicated, Delaware imposes strict liability for dog bites. Phrased differently,
“Delaware's dog-bite statute imposes liability regardless of whether the owner
knew or had reason to know that her dog was inclined toward dangerous

))l9

behavior. However, common law recognizes assumption of the risk as a valid

defense.ZO Also, a defendant may argue that the statute’s application contravenes

 

15 See Tilghmcm v. Delaware State Univ., 2012 WL 3860825, at *10 (Del. Super. Aug. 15, 2012)
(citing Brady v. White, 2006 WL 2790914, at *3-4 (Del. Super. Sept. 27, 2006))', McCormick v.
I'loddiiic)£z, 865 A.2d 523, 526 (Del. Super. 2004) (quoting 25 De!. C. § 1501).

m See Br'ady v. White, 2006 WL 2790914, at *4 (Del. Super. Sept. 27, 2006).

17 9 Del. C. § 913; see also December Corp. v. Wi`ld Meadows Home Owners Ass 'n, 2016 WL
3866272, at *2 & n.4 (Del. Super. July 12, 2016) (statute applicable on date of incident). While
the wording remains unchanged, 16 Del C. § 3053F is the current version as of May 25, 2016.

’8 9 De/. C. §913.

'9 Russo \». zeigler, 67 A.3d 536, 540 (Dcl. 2013).

20 see zd. ar 541-42 (citing B.-aa{v, 2006 WL 2790914, at *4).

9

public policy.21 If a defendant raises one of these statutory or common law
defenses, then the burden to disprove the defense rests on the plaintiff22
Defendants’ own testimony clearly satisfies the strict liability language of
the statute; Defendants have testified that they are the owners of Daisy and that
Daisy bit Plaintiff while Plaintiff was on their property. Nonetheless, Defendants
have raised the statutory defense of criminal trespass under 9 Del. C. § 913. The
lowest form of criminal trespass is Criminal Trespass in the Third Degree which is
a violation that occurs “when the person knowingly enters or remains unlawfully
upon real property.”23
ln the case sub judice, there is no evidence that Plaintiff entered or remained
unlawfully on Defendants’ property. This Court has held that allowing an alleged
trespasser to remain on the property, or failing to request that the alleged trespasser
leave the premises, support an inference that the person was lawfully present.24
Conversely, evidence that the alleged trespasser was previously banned from the

property could support a finding that a trespass occurred. 25 Even if the Court

believed Defendants’ version of events, no evidence was presented that Plaintiff

 

21 See id. at 542 (noting the Wisconsin Supreme Court’s approach).

22 See id. at 540.

23111)€1.€.§821.

24 see State v. Henderson, 2005 wL 2249086, at *i, 3 (Dei. Com. Pi. sept 13, 2005) (weich, J.)
(finding no criminal trespass when Regal Cinemas’ manager failed to ask defendant to leave and
allowed him to stay to watch a second movie).

25 see Pumell v. sza¢e, 2016 wL 2982639, at *2 (Dei. super. Apr. 29, 2016) affirming
conviction of trespass in the third degree when trespasser was previously banned from the

property).
1 0

was told to leave the premises, and Defendant-Jennifer testified that she did not file
a criminal complaint against Plaintiff for trespassing. Furthermore, since Plaintiff
had walked onto Defendants property countless times prior to the May 31, 2014
incident to pick up Hailey, Plaintiff was certainly not banned from Defendants’
property.26 Thus, ll Del. C. § 821 is inapplicable as Plaintiff was lawfully present
to pick up her daughter who had stayed the night at Defendants’ home.

Since Defendants’ trespass defense does not apply, Defendants are strictly
liable for Daisy’s actions.27

C. Damages

ln Delaware, Defendants are liable for all damages caused by their tortious
injury to Plaintiff.28 Hence, Defendants are liable to Plaintiff for general
compensatory damages based on bodily harm and emotional distress that resulted
from Defendants’ dog biting Plaintiff.29 Compensatory damages also include

medical expenses arising from the tortious conduct plaintiff suffered under “special

 

26 Notably, the fact that Defendants allowed Plaintiff and Hailey to visit after the incident also
discredits Defendants’ position that they viewed Plaintiff as trespassing when Daisy bit her.

27 The Court will not address the remaining four defenses applicable to 9 Del. C. § 913-both
statutory and at common law-as Defendants did not raise theni.

28 See F. Giovt'uinozzi' & Sons i-'. Lucz`am`, 18 A.2d 435, 436 (Del. Super. 1941).

29 See Jagger v. Schiavello, 93 A.3d 656, 667 (Del. Super. 2014) (“General compensatory
damages may be awarded without regard to out of pocket losses and are those Such that the law
presumes to be the natural and probable consequences of the defendants’ wrongful conduct.”);
RESTATEMENT (SECOND) oF ToRTS § 905 (1979); see Re Bangs v. Follin, 2016 WL 6875959, at
*2 (Del. Super. Nov. 21, 2016) (“Both mental and physical pain and suffering may be recovered
in a personal injury action where there is physical injury related to the tort, without the need for
further expert testimony regarding mental anguish.”).

11

damages,” if the medical expenses are shown to be reasonable and proximately
caused by the tortfeasor.30

Plaintiff failed to provide a sum certain request for damages in her
Complaint. In closing, Plaintiff requested that the Court award her $1,560.00 for
co-payments she made during her physical therapy treatment, $1,921 .87 in medical
payments that her insurance company, Highmark Blue-Cross Blue-Shield of
Delaware (“Blue-Cross”), made on her behalf, and an unspecified amount for the
pain and suffering that Plaintiff experienced as a result of the dog bite.31

There is no argument, and no facts suggest, that Plaintiff’ s damage request
for medical expenses is unreasonable and, certainly, no argument that the medical

expenses were not directly caused by Defendants’ dog. Regardless, Plaintiff failed

 

30 see S.117 A.3d 521, 522-25 (Del. 2016).

31 The distinction between co-payments and medical payments covered by Plaintiff’ s insurance
company is rendered immaterial to this Court’s damages determination under the collateral
source rule. See Jagger, 93 A.3d at 659. The collateral source rule holds that Plaintiff is entitled
to receive compensation for the amount of money she was billed by healthcare services relating
to the dog bite injury. See Smith v. Mahoney, 150 A.3d 1200, 1202 (Del. 2016) (“When a
plaintiff claims medical expenses as damages in a personal injury Suit, we have applied the
collateral source rule to gratuitous write-offs by physicians and to payments by private health
insurers. ln those situations, our prior decisions have allowed the plaintiff to present to the jury
the standard cost of the healthcare services instead of the amount actually paid the provider. By
operation of the rule in those circumstances, the plaintiff is able to recover amounts that are paid
by no one.”); see also Mi'tchell v. Haldar, 883 A.2d 32, 39 (Del. 2005) (“[Defendant] contends,
however, that the Superior Court correctly ruled [plaintiff] could not recover the full amounts of
his medical bills unless those amounts were actually paid by Blue-Cross. [Defendant’s] argument
reflects a fundamental misunderstanding of the proper application of the collateral source rule to
a tortfeasor's responsibility to pay the full reasonable value of the necessary medical treatment
caused by the negligent conduct. The collateral source rule provides that ‘it is the tortfeasor's
responsibility to compensate for the reasonable value of all harm that he [or she] causes [and that
responsibility] is not confined to the net loss that the injured party receives.”’).

12

to partition the receipts submitted into evidence during her case-in-chief.32
Plaintiff estimated at trial that she attended physical therapy three times a week
from the end of May 2014 to the end of January 2015 and paid a $40 co-payment
each visit; however, the resulting estimate is $4,200.00 which far exceeds her
demand. Plaintiff also testified at trial that the Consolidated Statement of Benefits
provided in Exhibit 3, which lists dates Blue-Cross paid her medical expenses,
could be utilized to determine the number of times she made co-payments for
physical therapy appointments Yet, even assuming that every date indicates a
physical therapy session, the resulting figure does not reach Plaintiff’ s proposed
amount of $1,560.00. Altematively, when solely relying on the medical records
submitted into evidence-even including duplicate receipts and non-receipts_the
Court is unable to determine the basis for Plaintiff’ s $1,560.00 demand.
Accordingly, based on the medical documentation submitted into evidence,
the Court finds that Plaintiff has proven by a preponderance of the evidence that
she has suffered $2,821.87 in medical expenses as a result of the bite injury to her
left hand. This amount includes: $1,921.87 of expenses Blue-Cross paid on
Plaintiff’s behalf; $200 in co-payments to Blue Hen physical therapy made in June
and July of 2014; 3150 in co-payments to Medical Express made on 5/31/2014 and

6/02/2014; $140 billed by Medical Express on 6/18/2014; $370 billed by Delaware

 

32 See Plaintiffs Exhibit 3. Prior to the start of trial, the parties stipulated to the admissibility of
all exhibits.

13

Plastic and Reconstructive Surgery on 6/23/2014; and a $40 co-payment made to
Dr. Abdollah Malek of Delaware Plastic and Reconstructive Surgery for treatment
66 6/25/2014.33

Conceming pain and suffering damages,34 the Delaware Supreme Court has
refused to calculate pain and suffering damages based on a per diem calculation
that is fixed on a pre-determined daily rate.35 The Supreme Court views the per
diem calculation as arbitrary and speculative since each person’s experience of
pain is unique.36 As “[t]here is no market price for a scar or for a loss of hearing
since the damages are not measured by the amount for which one would be willing
to suffer harm,” the amount of recovery is discretionary.37

lnstead of a rigid “mathematical index” that gives an “illusion of precision,”
the fact-finder should be guided by common sense.38 ln this regard, the inquiry is

one of reasonableness39 To determine a reasonable amount the Court must

 

33 See Piainafrs Exhibit 3.

34 The Delaware Superior Court has stated that awarding medical expenses insinuates pain and
suffering occurred. See Coleman v. White, 2008 WL 4817074, at *1 (Del. Super. Oct. 24, 2008)
(requiring a damage award to be increased when the fact-finder awarded “medical damages” but
no damages for pain and sut`fering).

33 See H@m:»e v. Bairdid. 61398.

37 REsTATEMEN'I' (SEc:oND) oi-ToR‘rs § 912 cmt. b (19?9).

38 See 2 STEiN on PERsoNAL INJLJRY DAMAGES TREATISE § 8:10 (3d ed. 1997); REsTATEMENr
(SECOND) OF TORTS § 912 cmt. b (1979).

39 See Turner v. Vineyard, 80 A.2d 177, 180 (Del. 1951) (“To overthrow an award of damages
assessed by the trial judge, the defendants must show that it was so excessive as to be one that
the trial court could not reasonably make.”).

l4

evaluate the claim under the specific circumstances of the case.40 The Restatement
suggests:

The length of time during which pain or other harm to the feelings has

been or probably will be experienced and the intensity of the distress

are factors to be considered in assessing the amount of damages. ln

determining this, all relevant circumstances are considered, including

sex, age, condition in life and any other fact indicating the

susceptibility of the injured person to this type of harm.41
The Court does not make its determination lightly_evaluating one’s pain and
suffering is not a simple task. Great thought and consideration underlie the Court’s
following damage award for the pain and suffering Plaintiff experienced.

After thorough reflection, the Court finds that Plaintiff is entitled to $3,000
in pain and suffering damages. The Court took into consideration the following:
(l) Plaintiff’ s adult age; (2) the bite wound on the underside of Plaintiff’ s left hand
which was a deep, bloody gash that stretched across most of Plaintiff” s finger and
required stitches; (3) the bite marks on the top of Plaintiff’s hand and the resulting
swelling; (4) the trauma that occurred when Daisy bit down on Plaintiffs hand as
she had never shown any signs of aggression; (5) the fact that Daisy would not
release Plaintiff’s hand despite Plaintiffs screams; (6) the trauma that resulted

from Daisy tugging Plaintiff back toward the porch while she gripped Plaintiff’s

hand; (7) the lapse of time before Defendants responded and Daisy released

 

40 See am Cas., t,LC v. Ct-at\_»fat~d, 35 A.3d 1110, 1113 (nei. 2011).
4' REs'l'A'rEM£-'NT(SEC()ND) oFToRTs § 905 cmt. 1 (1979).

15

Plaintiff`s hand; (8) the inability for Plaintiff to make a fist or extend the fingers of
her left hand immediately after the incident; (9) the need for approximately eight
months of physical therapy and further doctor visits to return Plaintiff’s left hand to
a functional capacity; and (10) Plaintiff’ s present inability to extend her hand and
the scar that remained from Daisy’s teeth marks.42

As noted above, while the bite itself lasted only a short time, the Court
considered the emotional distress during the incident and resulting pain from the
bite.43 Importantly, the Court did not consider any future earning potential or lost
wages as the only testimony presented regarding her job was that she currently
worked at a “Five Below Distribution Center.” Thus, determining such special

- - 44
damages would require speculation.

 

42 See Plaintiff s Exhibit 2 (pictures of Plaintiff’s wounds on the day of the incident).

43 The Court did not consider mental distress beyond the distress that resulted directly from being
subjected to the bite, as Plaintiff did not present sufficient evidence on mental or emotional
distress that manifested beyond the incident. See Caa'iz v. Perez, 2017 WL 1162187, at *8 (Del.
Com. Pl. Jan. 30, 2017) (“the Court recognizes there is a degree of mental distress inherent
within any unprovoked attack in a public place, particularly When the attack causes injury and
requires medical attention.” (footnote omitted)). This Court has noted, “Delaware recognizes a
finding of damages in a personal injury case may include consideration of ‘such things as
discomfort, anxiety, grief, or other mental or emotional distress.”’ See id. at *8 n.38 (quoting
Del. P.J.l. Civ. § 22.1 (2000)). Furthermore, Plaintiff s continued visits to Defendants’ house
suggest minimal lasting traunia.

44 See Henne, 146 A.2d at 396 (“The record fails to establish the earning capacity of plaintiff
either before or after the accident. . . . As a general rule, [the law] refuses to allow a plaintiff
damages relating to the future consequences of a tortious injury unless the proofs establish with
reasonable probability the nature and extent of those consequences.” (intemal citations omitted));
See also Mooa’y v. Nationwia’e Mutual Ins. Co., 549 A.2d 291, 293 (Del. 1988) (noting that
plaintiff had supported his claim of lost wages with a business record and specific testimony
regarding the business on direct examination).

16

IV. Conclusion
For the foregoing reasons, the Court hereby enters judgment jointly and
severally against Defendants and awards Plaintiff $5,821.87, plus pre- and post-
judgment interest at the legal interest rate of 5.75% according to 6 Del. C. § 2301,
et seq.45

1T Is so oRi)EREi) this 3*3 day 61 Aprii, 2017.

Mi£w“L

Jolin K. Welch, Judge

 

cc: Ms. Tamu White, Chief Civil Clerk

 

45 Plaintiff moved for a Directed Verdict at the close of her case-in-chief; however, the Court
will not address this motion as this decision renders the motion moot.

17